HARPER, J.
Appellant was indicted in the district court of Burleson county, charged with the offense of murder. Upon a trial he was adjudged guilty of manslaughter, and his punishment assessed at two years’ confinement in the penitentiary.
There is a judgment in the record overruling the “motion for a new trial,” but there are neither bills of exception nor a motion for a new trial in the record. Consequently we are not aware of errors, if any, of ■which appellant complains. The indictment is in conformity with the decisions of this court. We have carefully read the statement of facts, and the charge of the. court, we think, correctly presents the issues o 1 manslaughter and self-defense.
Judgment affirmed.